DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-12, 14, 19-22, 24, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029245 to Khoryaev et al in view of U.S. Patent Application Publication 2020/0275411 to Tang et al.

1:
Khoryaev discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining a plurality of ratios [of free resources] in a historical time window using respective control exclusion parameters corresponding to the plurality of ratios [of free resources] (disclosed throughout; see paragraph 0159, for example, which indicates that a plurality of ratios (CBRs or channel busy ratios) are determined corresponding to respective control exclusion parameters (the resources in the plurality of resource pools); the resources in the pools are control exclusion parameters as indicated in paragraph 0194, for example, which indicates that the non-excluded resources are used to create a resource candidate set); 
determining a particular control exclusion parameter based at least in part on a ratio [of free resources], of the plurality of ratios [of free resources], satisfying a threshold (as indicated in paragraphs 0159-0162, the terminal determines a resource pool based on the CBR value relative to a threshold); 
selecting a resource for a future transmission based at least in part on the particular control exclusion parameter (disclosed throughout; see paragraphs 0159-0162 and 0194, for example, which indicates that a resource for a future transmission is selected based in part on the selected pool); and 
reserving the selected resource for the future transmission (disclosed throughout; the selected resources are reserved by the UEs (see the resource reservation intervals described throughout; see paragraph 0100 and 0152, for example).
Khoryaev does not explicitly disclose the limitation that the ratio is a ratio of free resources.  That is, the CBR or Khoryaev is a ratio of occupied resources to the total resources.  

Regarding claim 11:
Khoryaev discloses a user equipment (UE) for wireless communication, comprising: 
a memory (see memory 430 of Figure 4, for example); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see processor 410 of Figure 4, for example): 
determine a plurality of ratios [of free resources] in a historical time window using respective control exclusion parameters corresponding to the plurality of ratios [of free resources] (disclosed throughout; see paragraph 0159, for example, which indicates that a plurality of ratios (CBRs or channel busy ratios) are determined corresponding to respective control exclusion parameters (the resources in the plurality of resource pools); the resources in ; 
determine a particular control exclusion parameter based at least in part on a ratio of free resources, of the plurality of ratios [of free resources], satisfying a threshold (as indicated in paragraphs 0159-0162, the terminal determines a resource pool based on the CBR value relative to a threshold); 
select a resource for a future transmission based at least in part on the particular control exclusion parameter (disclosed throughout; see paragraphs 0159-0162 and 0194, for example, which indicates that a resource for a future transmission is selected based in part on the selected pool); and 
reserve the selected resource for the future transmission (see the resource reservation intervals described throughout; see paragraph 0100 and 0152, for example).
Khoryaev does not explicitly disclose the limitation that the ratio is a ratio of free resources.  That is, the CBR or Khoryaev is a ratio of occupied resources to the total resources.  However, a ratio of free resources is complementary to a ratio of occupied resources and both contain similar information.  That is, the total resources = occupied resources + free resources.  Further, the prior art discloses resource selection using a ratio of free resources.  Consider Tang, for example, which discloses a system for selecting resources in a wireless system using a ratio of free resources.  For example, consider the proportion of available resources to total resources disclosed throughout (see paragraphs 0126, 0135, 0140, and 0147, for example).  Tang determines a plurality of these ratios/proportions corresponding to respective control exclusion parameters.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khoryaev to use a ratio of free resources in place 

Regarding claim 21:
Khoryaev discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see Figure 4 and paragraph 0078, for example): 
determine a plurality of ratios [of free resources] in a historical time window using respective control exclusion parameters corresponding to the plurality of ratios [of free resources] (disclosed throughout; see paragraph 0159, for example, which indicates that a plurality of ratios (CBRs or channel busy ratios) are determined corresponding to respective control exclusion parameters (the resources in the plurality of resource pools); the resources in the pools are control exclusion parameters as indicated in paragraph 0194, for example, which indicates that the non-excluded resources are used to create a resource candidate set); 
determine a particular control exclusion parameter based at least in part on a ratio [of free resources], of the plurality of ratios [of free resources], satisfying a threshold (as indicated in paragraphs 0159-0162, the terminal determines a resource pool based on the CBR value relative to a threshold); 
select a resource for a future transmission based at least in part on the particular control exclusion parameter (disclosed throughout; see paragraphs 0159-0162 and 0194, for ; and 
reserve the selected resource (disclosed throughout; the selected resources are reserved by the UEs (see the resource reservation intervals described throughout; see paragraph 0100 and 0152, for example).
Khoryaev does not explicitly disclose the limitation that the ratio is a ratio of free resources.  That is, the CBR or Khoryaev is a ratio of occupied resources to the total resources.  However, a ratio of free resources is complementary to a ratio of occupied resources and both contain similar information.  That is, the total resources = occupied resources + free resources.  Further, the prior art discloses resource selection using a ratio of free resources.  Consider Tang, for example, which discloses a system for selecting resources in a wireless system using a ratio of free resources.  For example, consider the proportion of available resources to total resources disclosed throughout (see paragraphs 0126, 0135, 0140, and 0147, for example).  Tang determines a plurality of these ratios/proportions corresponding to respective control exclusion parameters.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khoryaev to use a ratio of free resources in place of a ratio of busy resources as suggested by Tang.  Such a modification is a simple substitution that obtains predictable results.  The ratios and corresponding thresholds would be complementary as indicated by the above relationship between occupied and free resources.  

Regarding claim 27:
Khoryaev discloses an apparatus for wireless communication, comprising:
means for determining a plurality of ratios [of free resources] in a historical time window using respective control exclusion parameters corresponding to the plurality of ratios [of free resources] (disclosed throughout; see paragraph 0159, for example, which indicates that a plurality of ratios (CBRs or channel busy ratios) are determined corresponding to respective control exclusion parameters (the resources in the plurality of resource pools); the resources in the pools are control exclusion parameters as indicated in paragraph 0194, for example, which indicates that the non-excluded resources are used to create a resource candidate set); 
means for determining a particular control exclusion parameter based at least in part on a ratio [of free resources], of the plurality of ratios [of free resources], satisfying a threshold (as indicated in paragraphs 0159-0162, the terminal determines a resource pool based on the CBR value relative to a threshold);
means for selecting a resource for a future transmission based at least in part on the particular control exclusion parameter (disclosed throughout; see paragraphs 0159-0162 and 0194, for example, which indicates that a resource for a future transmission is selected based in part on the selected pool); and 
means for reserving the selected resource (disclosed throughout; the selected resources are reserved by the UEs (see the resource reservation intervals described throughout; see paragraph 0100 and 0152, for example).
Khoryaev does not explicitly disclose the limitation that the ratio is a ratio of free resources.  That is, the CBR or Khoryaev is a ratio of occupied resources to the total resources.  However, a ratio of free resources is complementary to a ratio of occupied resources and both contain similar information.  That is, the total resources = occupied resources + free resources.  Further, the prior art discloses resource selection using a ratio of free resources.  Consider Tang, 

Regarding claims 2, 12, 22 and 28:
Khoryaev, modified, discloses the limitations that the plurality of ratios of free resources are determined based at least in part on free resources detected by the UE, wherein a resource is considered a free resource when a physical distance of a UE that reserved the resource or a power level associated with the resource is outside of a range specified by a corresponding control exclusion parameter (disclosed throughout Khoryaev, for example; the resources are determined to be occupied or busy using a power level (such as RSSI) as indicated in paragraph 0152, for example; clearly, the available or free resources are also determined based on a power measurement (as indicated in paragraph 0123)).

Regarding claims 4, 14, 24, and 30:
Khoryaev, modified, discloses the limitations that the respective control exclusion parameters define respective power levels (as indicated above, the resources in the pools are determined as occupied or free using a power level (such as RSSI) as indicated in paragraphs 0152 and 0123).

Regarding claims 9 and 19:
Khoryaev, modified, discloses the limitations that the plurality of ratios of free resources are determined for an entirety of the historical time window as a single window (see paragraph 0166, for example, which indicates that the CBR can be calculated across a 100 ms window, for example).

Regarding claims 10 and 20:
Khoryaev, modified, discloses the limitations of parent claims 1 and 11, as indicated above.  Khoryaev does not explicitly disclose the limitations that reserving the resource for the future transmission further comprises: determining that no resource is available for the future transmission in a first interval; and reserving the resource in a second interval after the first interval based at least in part on no resource being available in the first interval.   However, Tang discloses these limitations in paragraphs 0029, 0066, and 0156, for example, which discloses that if the number of available resources is zero (no resource is available in a first interval), the terminal device may determine and select resources from a first available resource set (in a second interval).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khoryaev to reserve a resource when there are initially no resources available as suggested by Tang.  The rationale for doing so would have been to ensure that terminal devices are still able to communicate in congested environments.

Claims 3, 13, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0029245 to Khoryaev et al in view of U.S. Patent Application Publication 2020/0275411 to Tang et al in view of U.S. Patent Application Publication 2017/0192451 to Choi et al.

Regarding claims 3, 13, 23, and 29:
Khoryaev, modified, discloses the limitations of parent claims 1 and 11 as indicated above.  Khoryaev further discloses that the respective control exclusion parameters define respective power levels; the resources in the pools are determined as occupied or free using a power level (such as RSSI) as indicated in paragraphs 0152 and 0123.  Khoryaev does not explicitly disclose the limitations that the respective control exclusion parameters define respective distances.  However, it is known in the art that power measurements (such as RSSI) can be used to approximate distances and are thus reasonably considered to also be distance measurements (as the two are roughly inversely proportional).  Consider Choi, for example, which discloses in paragraphs 0047 and 0186 that a unit can sense the distance between it and another device using signal strength measurements such as RSSI.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khoryaev, modified, such that the respective control exclusion parameters define respective distances.  The rationale for doing so would have been to represent the availability of the resources in terms of the relative distances between the devices.

Allowable Subject Matter
Claims 5-8, 15-18, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0288473 to Li et al discloses a resource selection method for multiple carriers.
U.S. Patent Application Publication 2020/0280961 to Lee et al discloses a method for transmitting V2X messages.
U.S. Patent Application Publication 2020/0068534 to Li et al discloses a method for multi-carrier V2X transmission.  
U.S. Patent Application Publication 2019/0075548 to Lee et al discloses a method for selecting V2X transmission resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 17, 2021